Citation Nr: 0826009	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  05-12 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) currently evaluated as 50% disabling. 

2.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected PTSD.

3.  Whether the April 21, 1970, Regional Office decision 
assigning a noncompensable disability evaluation for the 
veteran's history of intestinal parasitism was clearly and 
unmistakably erroneous.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision which 
continued a 50 percent rating for PTSD and denied service 
connection for hypertension and a December 2005 rating 
decision which determined that clear and mistakable error 
(CUE) was not found in an April 21, 1970, rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.

The veteran testified at a hearing before a Decision Review 
Officer (DRO) at the RO in June 2006 with regard to the CUE 
claim.  The veteran requested a Board Hearing on two VA Form 
9s submitted in December 2006.  The veteran's representative 
submitted a statement in March 2007 in which he indicated 
that the veteran no longer desired a Board hearing. 

The issue of entitlement to service connection for 
hypertension being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran's PTSD was manifested by occupational and 
social impairment productive of no more than reduced 
reliability and productivity due to symptoms such as 
disturbances of motivation and mood, and difficulty 
establishing and maintaining effective relationships.

2.  In an April 1970 rating decision, the RO granted service 
connection for a history of parasitism and assigned a 
noncompensable initial disability rating under Diagnostic 
Code 7321; the veteran received notice of the decision but 
did not initiate an appeal.  

3.  The veteran's claim of clear and unmistakable error in 
the RO' April 1970 rating decision is based on an 
impermissible theory.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for the 
veteran's PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2007).

2.  The April 1970 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 (2007).

3.  The August 1970 rating decision did not contain clear and 
unmistakable error.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.105 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Such notice must 
be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in January 2004, 
in which the RO advised the veteran of the evidence needed to 
substantiate his claim for an increased rating for PTSD.  The 
veteran was also advised of his and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
him and what evidence should be provided by VA.  The veteran 
was further advised to inform the RO if there was any other 
evidence or information that he believes pertains to his 
claim.  Additionally, the veteran was told of the criteria 
used to award disability ratings and the criteria for 
assigning an effective date by way of a March 2006 letter and 
the March 2006 supplemental statement of the case (SSOC).  
See Dingess/Hartman, supra.  

The Board has considered the recent case of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), wherein the Court held that, 
for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board 
finds that any defects with regard to the Vazquez-Flores test 
are non-prejudicial.  As to elements (1), (3), and (4) he was 
provided notice in the January 2004 and March 2006 letters.  
The veteran was of the rating criteria applicable to PTSD in 
the September 2004 rating decision and the March 2006 SSOC.  
While there was not a specific preadjudicative notice letter 
provided, no useful purpose would be served in remanding this 
matter for yet more development.  In addition, as to element 
(3), the veteran was questioned about his employment and 
daily life during the course of the VA examinations.  In 
light of the notice given, and the questions directly asked 
on examination, the Board finds that a reasonable person 
would have known the evidence necessary to substantiate a 
claim for a higher evaluation, and that any failure to 
provide him with single adequate notice letter covering each 
element is not prejudicial.  Sanders v. Nicholson, 487 F.3d 
881 (2007).  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  

With respect to the portion of the decision that addresses 
clear and unmistakable error, the Board emphasizes that the 
duties to notify and assist discussed herein are not 
applicable.  See Parker v. Principi, 15 Vet. App. 407 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001).

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issues on appeal has been 
obtained and associated with the claims folder.  In 
particular, the Board notes that the RO has obtained the 
veteran's private and VA treatment records.  The RO also 
arranged for him to undergo several VA examinations.  In 
short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his increased rating claim.  
38 U.S.C.A. §§ 5103 and 5103A.

II.  PTSD

A.  Factual Background

The veteran avers that his PTSD warrants a rating in excess 
of 50 percent.  His representative argued that he should be 
afforded another VA examination because his last examination 
was not current and his symptoms had increased since the last 
examination.  

The veteran was afforded a VA examination in January 2003.  
The veteran indicated that his first marriage lasted for six 
years.  He said he had been with his current wife since 1984 
and married since 1990.  He indicated that his marriage was 
not going well due to their arguing.  He said his step-son 
and biological daughter lived with the family.  The veteran 
reported that his leisure activities included watching 
television and fishing but he said he had not been fishing 
recently.  He reported that he had problems with anger 
especially with his wife who angered him by discussing 
financial problems.  He said he yelled at his wife and 
occasionally pushed her.  He also reported that he threw 
things and occasionally punched holes in walls.  He reported 
depression and suicidal thought which had decreased since his 
current marriage.  He said he had no suicide attempts or a 
history of self-inflicted pain.  The veteran indicated that 
he had some compulsive behaviors and anxiety and panic 
attacks because he feared he would not wake up for work.  The 
veteran had nightmares about the Vietnam War one to two times 
per week and some intrusive thoughts about the war.  He said 
he avoided thinking about or discussing the war and he said 
he avoided watching movies or television shows about the war.  
He said he lost interest in sports and felt detached from 
others.  The veteran denied a restricted range of emotion but 
he said he felt a sense of foreshortened future.  He reported 
waking often during the night and he said he slept three to 
four hours per night.  He reported irritability, problems 
with anger, problems with concentration, and an exaggerated 
startle response.  He denied hypervigilance.  Mental status 
examination revealed that the veteran was pleasant and 
cooperative and neatly and appropriately dressed.  The 
quality and speed of his speech was normal and it was 
coherent, rational, and relevant.  His mood was normal and 
his affect was flat.   There was no evidence of psychosis.  
The examiner said he appeared to have significant memory and 
cognitive problems.  The examiner administered the Minnesota 
Multiphasic Personality Inventory 2 (MMPI-2) and the Million 
Clinical Multiaxial Inventory 2 (MCMI-2).  The examiner said 
it appeared that the veteran's scores indicated that the 
veteran approached the testing in a manner that overstated 
psychopathology.  The examiner diagnosed the veteran with 
PTSD and cognitive disorder and assigned a global assessment 
of functioning (GAF) score of 55.  The examiner said the 
veteran appeared to have been suffering from PTSD since 1970 
when he was afforded a VA psychiatric examination.  She said 
the veteran's symptoms appeared to cause significant negative 
impact on his quality of life but did not prevent him from 
maintaining employment.  

The veteran was afforded another VA examination in February 
2004.  The veteran was noted to have been continuously 
employed in maintenance for twelve to thirteen years.  He 
also worked a construction job five to six hours per week.  
The veteran indicated that he had four children all living at 
home.  He said he was not violent toward individuals but was 
violent toward objects at times.  He indicated that he had 
war-related nightmares and intrusive memories once per month 
which did not interfere with his concentration.  The veteran 
said he had a problem being around Vietnamese people.  He 
reported survivor's guilt and avoidance of things that 
reminded him of the war.  He denied startle response and 
hypervigilance.  He said he avoided guns.  He reported that 
he fished and attended church and was active at church.  The 
veteran denied depression.  Mental status examination 
revealed that the veteran was casually dressed and reasonably 
neat in appearance.  The examiner said he was pleasant, 
oriented, alert, and cooperative.  His affect was appropriate 
but slightly constricted.  His speech was normal in mechanics 
and content but his enunciation was not particularly clear.  
Associations were coherent and relevant and his intellectual 
function was grossly intact.  The examiner said the veteran 
slept fairly well with occasional war-related nightmares and 
sweats once per month.  He denied amnesias and sleepwalking.  
He indicated that he drank no more than one glass of wine and 
he denied illegal drug use.  There was no evidence of 
psychosis.  The examiner diagnosed the veteran with PTSD in 
partial remission.  The examiner assigned a GAF score of 55.   

VA outpatient treatment reports dated in August 2005 reveal 
complaints of irritability, difficulty with sleep, and dreams 
and nightmares.  He said he had startle responses and an 
ongoing sense of hypervigilance.  He reported that at times 
he heard voices which the examiner said did not seem to be 
psychotic in nature.  The examiner diagnosed the veteran with 
rule out PTSD, a history of neurosis, and a history of 
depression.  The examiner assigned a GAF score of 60.  

The veteran was afforded a VA examination in January 2006.  
The veteran reported that he had no problems with alcohol or 
illegal drugs since his last examination but he admitted to 
high and regular alcohol use of approximately twelve wine 
coolers during the week and a bottle of wine with his wife on 
the weekends.  He indicated that he drank one pot of coffee 
per day.  The veteran said he had been employed for fifteen 
years in housekeeping.  He stated that he missed twenty hours 
of work over the past year due to psychiatric reasons, 
primarily anger.  He reported a single instance of friction 
with his supervisor over a dispute.  His supervisor advised 
him to take the day off at that time.  He indicated that his 
leisure activities included watching television and going to 
the casino three to four times per year.  He said he had 
problems with anger and depression.  He reported some 
suicidal thinking but no attempts or serious ideation.  He 
denied self-mutilation or self-inflicted pain.  The veteran 
indicated that he had some manic symptoms including insomnia, 
flight of ideas, and high libido.  He reported some 
recurrent, intrusive, distressing recollections of the events 
from service including images, thoughts, or perceptions two 
times per month.  He also reported distressing dreams two to 
three times per week.  The veteran indicated that he felt 
intense distress at exposure to cues that symbolized or 
resembled the events when watching war movies, or when he 
heard fireworks, helicopters, planes, or thunder.  He said he 
avoided thoughts, feelings, or conversations associated with 
trauma.  He indicated that he belonged to the American Legion 
but had never been there.  The veteran said he had remarkedly 
diminished interest or participation in significant 
activities such as socialization and activities in general.  
He reported feelings of detachment or estrangement from 
others as evidenced by difficulty getting close to his wife.  
The examiner indicated that the veteran had a restricted 
range of affect which the examiner described as blunt.  The 
veteran said he believed he would die before the age of 
sixty-five and the examiner indicated that there was some 
sense of foreshortened future.  The veteran reported some 
symptoms of increased arousal, and difficulty falling or 
staying asleep.  He said he woke up frequently and averaged 
only three to four hours of sleep per night.  He reported 
nightmares about Vietnam several times per week.  He reported 
anger all the time several times per day lasting up to twenty 
minutes.  He said he had difficulty concentrating, 
hypervigilance, and exaggerated startle response.  

Mental status examination revealed that the veteran was 
pleasant and cooperative and neatly dressed in casual 
clothing.  The examiner said the veteran was adequately 
hygienic and maintained good eye contact with the examiner.  
His speech was of regular rate and rhythm but his spontaneous 
speech was low.  There was no evidence of blocking or 
tangentiality or other evidence of psychotic thought 
processes but there was a low level of impoverishment 
evidenced by a low level of elaboration.  The veteran was 
alert and oriented to person, place, time, and situation.  He 
denied grandiosity, thought withdrawal, thought insertion, or 
paranoia.  He denied visual, gustatory, tactile, and 
olfactory hallucinations but endorsed auditory hallucinations 
where he hears someone calling his name one time per week.  
He reported some memory loss and impairment.  The veteran 
denied any obsessive or ritualistic behavior.  He said he had 
anxiety daily made worse by work.  He reported a panic attack 
one year prior.  He reported survivor guilt for not getting 
wounded in Vietnam.  He said he had decreased energy, 
concentration, and appetite over the last month.  His 
psychomotor behavior was within normal limits.  He reported 
an increase in suicidal ideation but no plan to act on it.  
In contrast to his earlier report of a high libido, he also 
reported a decrease in his sex drive.  The veteran said he 
had anger, more nightmares, and flashbacks.  The examiner 
administered the Minnesota Multiphasic Personality Inventory 
2 and the Million Clinical Multiaxial Inventory 3.  The 
examiner said the results were highly exaggerated and 
probably invalid indicating more of an Axis II (personality 
disorder) contribution than Axis I (PTSD and dsythymia).  The 
examiner concluded that there appeared to be a tremendous 
amount of symptom exaggeration.  The examiner diagnosed the 
veteran with PTSD and dysthymia and assigned a GAF score of 
55.  The examiner concluded that there was no significant 
change since the veteran's evaluation in January 2003.  

B.  Legal Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007)).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

The veteran's PTSD has been rated under Diagnostic Code (DC) 
9411.  

The criteria of DC 9411 for each level of disability from 50 
percent to 100 percent are as follows:

100 percent - Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long- term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing Fourth Edition of the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM-IV), p. 32.  A GAF score of 
51 - 60 is defined as "Moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers."  DSM-IV, supra.

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting an 
evaluation in excess of 50 under 38 C.F.R. § 4.130, DC 9411.

Regarding application of the 50 percent criteria, the veteran 
exhibited some social impairment, and some difficulty in 
establishing and maintaining social relationships.  During 
the examinations in January 2003, February 2004, and January 
2006, the veteran reported that he had been married to his 
second wife since 1990, although he did describe the marriage 
as strained due to financial worries.  He said his that his 
children lived with him and his wife.  The veteran reported 
that he enjoyed fishing at the time of the January 2003 
examination, although he had not been fishing in some time, 
and he said he was active at church at the time of the 
February 2004 examination, and went to a casino three to four 
times per year at the January 2006 examination.  The January 
2003 examiner reported that the veteran had significant 
memory and cognitive problems but the February 2004 examiner 
indicated that the veteran's intellect was grossly intact.  
He reported one panic attack one year prior to the 2006 
examination.  

There veteran reported that there was some occupational 
impairment.  However, the veteran had been consistently 
employed when examined in 2003, 2004, and 2005.  At the 
January 2006 examination he said he had been employed for 
fifteen years in maintenance/housekeeping and he had missed 
twenty hours of work over the past year due to psychiatric 
reasons, primarily anger.  He reported a single instance of 
friction with his supervisor over a dispute.  However, the 
fact remains that he had been employed without break for 
fifteen years as of his last examination in 2006.  The 
January 2003 examiner said his symptoms did not prevent him 
from maintaining employment and the January 2006 examiner 
indicated that there had been no significant change in 
symptoms since the 2003 exam.  

While the veteran reported some suicidal ideation on his most 
recent VA examination, he denied intent to act.  There was no 
evidence of obsessional rituals which interfered with routine 
activities, intermittently illogical speech, or obscure, 
relevant or near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively.  The veteran was consistently described as 
pleasant, cooperative, and neatly and appropriately dressed 
at the examinations and the quality and speed of his speech 
was described as normal, coherent, rational, and relevant.  
The evidence reveals periods of impaired impulse control, but 
the veteran indicated that he was mainly violent toward 
objects rather than people. 

The Board notes that the veteran's GAF scores for the time 
period at issue were 55 and 60, indicative of moderate 
symptoms.  While GAF scores are not, in and of themselves, 
the dispositive element in rating a disability and the Board 
places more probative weight on the specific clinical 
findings noted on examinations, which describe his symptoms 
in detail, neither the GAF scores or the clinical finding on 
examination in this case demonstrate a degree of impairment 
consistent with more than a 50 percent rating. 

In short, although there is evidence of impaired impulse 
control, and an isolated report of suicidal ideation during 
his most recent examination, repeated VA examination has 
otherwise been negative for symptoms consistent with a 70 
percent rating, such as a obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances; and inability to 
establish and maintain effective relationships.  Furthermore, 
the clinical findings and GAF scores reported following 
examination do not demonstrate a degree occupational and 
social impairment that would result in deficiencies in most 
areas, such as work, school, family relations judgment, 
thinking, or mood.  Thus, the Board finds that the 
manifestations of the veteran's PTSD do not more closely 
approximate the criteria for a 70 percent rating.

The Board is cognizant that the veteran reported hearing 
voices during an August 2005 outpatient examination.  
However, this appears to be an isolated report, rather than 
evidence of persistent audio hallucinations, and the evidence 
does not otherwise demonstrate that he has symptoms 
consistent with a 100 percent rating, such as gross 
impairment in thought processes or communication; persistent 
delusions; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living; disorientation to time or place; 
or memory loss for names of close relatives, own occupation 
or own name.

Although the veteran's representative has asserted that the 
January 2006 VA examination is too old to rely on for rating 
purposes, the Board notes that the duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  In this case, the 
representative has not pointed to any specific deficiency in 
the report of the examination, and the Board is unable to 
identify any such deficiency.  In fact, the Board finds the 
report of this examination to be thorough and consistent with 
contemporaneous with the other medical evidence of record, 
including the results of earlier VA examinations.  
Significantly, the Board notes that the VA examiner in 
January 2006 specifically found that there had been no 
significant change in the veteran's disability since January 
2003.  The January 2006 VA examiner did acknowledge worsening 
subjective complaints, but concluded following detailed 
psychological testing and clinical evaluation that there 
appeared to be a tremendous amount of symptom exaggeration.  

The Board has also considered whether a rating is warranted 
during that period based on criteria not specifically defined 
in the rating schedule; however, the evidence does not show 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2007).  The Board finds 
that there is no showing that the veteran's service-connected 
PTSD has reflected so exceptional or so unusual a disability 
picture as to warrant the assignment of a higher evaluation 
on an extra-schedular basis.  In this regard, the Board notes 
that this disability has not been shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Hence, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Therefore, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  

III.  April 21, 1970, RO decision

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302 (2007).

Previous determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a).  

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  Even where the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensured, the error complained of cannot be clear and 
unmistakable.  Id.

In order to find clear and unmistakable error in a prior 
adjudication, it must be determined (1) that either the 
correct facts known at the time were not before the 
adjudicator or the law then in effect was incorrectly 
applied, (2) that an error occurred based on the record and 
the law that existed at the time the prior decision was made, 
and (3) that, had the error not been made, the outcome would 
have been manifestly different.  Grover v. West, 12 Vet. App. 
109, 112 (1999); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  If clear and unmistakable error is 
established, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).

In order to reasonably raise a claim of clear and 
unmistakable error, the claimant must provide some degree of 
specificity as to what the alleged error is.  In addition, 
the claimant must offer some persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error, unless it is the kind of error that, if true, 
would be clear and unmistakable on its face.  Baldwin v. 
West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.  

A breach of the VA's duty to assist cannot form a basis for a 
claim of clear and unmistakable error.  Baldwin, 13 Vet. App. 
at 7; Shockley v. West, 11 Vet. App. 208, 213 (1998); Caffrey 
v. Brown, 6 Vet. App. 377, 383-84 (1994).  In addition, mere 
disagreement as to how the facts were weighed or evaluated 
does not amount to a claim of clear and unmistakable error.  
Baldwin, 13 Vet. App. at 5; Shockley, 11 Vet. App. at 214; 
Russell, 3 Vet. App. at 313.

The veteran alleges clear and unmistakable error in the April 
1970 rating decision that assigned a noncompensable rating 
for a history of parasitism under 38 C.F.R. § 4.114, 
Diagnostic Code 7321, amebiasis.  He argues that the evidence 
supported a rating of 10 percent at that time  

At the time of that decision, a 10 percent rating under that 
code contemplated mild gastrointestinal disturbances, lower 
abdominal cramps, nausea, gaseous distention, and chronic 
constipation interrupted by diarrhea.  This was the highest 
rating assignable under that code.  38 C.F.R. Part 4, Code 
7321 (1969 & 1970)  

In support of this claim, the veteran discussed the findings 
from a VA GI examination conducted in March 1970, which was 
considered by the RO at the time of the April 1970 rating 
decision.  In the report of that examination, it was noted 
that the veteran described a poorly defined discomfort in the 
lower part of his belly that starts about 20 minutes after 
eating and remains for a half hour or an hour.  Physical 
examination revealed an unremarkable abdomen on examination, 
and x-ray studies of recent record were found to be normal.  
During a contemporaneous psychiatric examination, he again 
complained of pain in his mid abdomen after eating, which he 
had been told by his doctors was due to gas.  He argues that 
those findings clearly and unmistakably supported an award of 
10 percent evaluation.  

While the veteran did complain of lower abdominal cramps and 
gaseous distention as contemplated by the criteria, he did 
not report any nausea or chronic constipation.  It should 
also be noted that, although diarrhea is identified as a 
symptom under that code, it is within the context of 
"chronic constipation interrupted by diarrhea."  As noted, 
no complaints of constipation were noted at that time.  

As the veteran had some, but not all of the manifestations 
identified in the criteria for a 10 percent rating, it is 
arguable as to whether a 10 percent rating was warranted, and 
his assertion of CUE appears to constitute no more than 
disagreement with the manner in which the RO weighed the 
evidence at the time.

The Court has consistently held that a disagreement with how 
the RO evaluated the facts so many years ago is inadequate to 
raise the claim of clear and unmistakable error.  Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).  Such a contention does not 
amount to a valid claim of clear and unmistakable error.  
Baldwin, 13 Vet. App. at 5; Shockley, 11 Vet. App. at 214; 
Russell, 3 Vet. App. at 313.

As the veteran's CUE argument is based on an impermissible 
theory it necessarily fails.  The Board has considered 
whether the more proper remedy in this case is denial or 
dismissal of the veteran's CUE claim.  In essence, the 
veteran has failed to meet pleading requirements.  See 
Simmons v. Principi, 17 Vet. App. 104, 114 (2003).  The Board 
believes, given the circumstances of this case, that 
dismissal is more appropriate than denial.


ORDER

An evaluation for PTSD in excess of a 50 percent rating is 
denied.  

The claim of CUE in the April 21, 1970, rating decision that 
assigned a noncompensable evaluation for parasitism is 
dismissed without prejudice.  






REMAND

The veteran claims that he has hypertension on a direct basis 
or secondary to service-connected PTSD.  

The Board notes that the veteran was sent a VCAA letter 
pertaining to his secondary service connection claim in April 
2005.  The letter did not provide the veteran with the 
specific information necessary to establish entitlement to 
service connection on a secondary basis.  Pertinent 
regulatory authority provides that a disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2007).  Further, when aggravation of a veteran's non-
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected to the extent of the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439, 446 (1995).  Given the 
aforementioned due process deficiency, the Board will remand 
the veteran's claim to ensure compliance with the enhanced 
duty-to-notify and duty-to-assist provisions of the VCAA.

Private treatment reports from St. Paul-Ramsey Medical Center 
document that the veteran was diagnosed with hypertension in 
December 1979, more than ten years after the veteran's 
discharge from service.  

The RO obtained a VA medical opinion in October 2005 at which 
time the examiner diagnosed the veteran with hypertension.  
The examiner indicated that hypertension was not caused by or 
as a result of PTSD because there is no objective data to 
support the idea that chronic PTSD causes hypertension.  
However, the examiner failed to consider whether the 
veteran's service-connected PTSD may have aggravated his 
hypertension.  Consequently, the Board finds that another VA 
examination is necessary to clarify whether or not the 
veteran's service-connected disability may have aggravated 
his hypertension, as contemplated by the Court's holding in 
Allen.  

The Board notes that, effective October 10, 2006, the section 
heading of 38 C.F.R. § 3.310 was retitled "Disabilities that 
are proximately due to, or aggravated by, service-connected 
disease or injury."  The former paragraph (b) of 38 C.F.R. 
§ 3.310 was redesignated as paragraph (c), and a new 
paragraph (b) was added.

The new provisions of 38 C.F.R. § 3.310 (b) indicate that 
"Any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level."

Given what appear to be substantive changes, the Board 
believes that these provisions should not be applied and 
given retroactive effect to this case.  See 38 C.F.R. § 3.310 
(effective October 10, 1006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 and Supp. 
2007) are fully complied with and 
satisfied.  See also 38 C.F.R. § 
3.159 (2007).  The veteran should be 
specifically told of what is 
required to substantiate a secondary 
service connection claim.  He should 
also be told of the information or 
evidence he should submit and of the 
information or evidence that VA will 
obtain with respect to his claim of 
secondary service connection.  Among 
other things, the veteran should be 
told to submit any pertinent 
evidence in his possession.

2.  The AMC should arrange for the 
veteran to undergo an appropriate VA 
examination to assess whether the 
veteran's hypertension has been 
caused by or made worse by his 
service-connected PTSD.  The claims 
file should be reviewed by the 
examiner as part of the examination.  
Any evaluations, studies, or tests 
deemed necessary by the examiner 
should be accomplished and any such 
results must be included in the 
examination report.  The examiner is 
requested to, among other things, 
obtain a detailed history of the 
veteran's symptoms, review the 
record, and provide an opinion as to 
whether the veteran's hypertension 
has been caused by or made worse by 
his service-connected PTSD.  A 
complete rationale for any opinions 
expressed, as well as a discussion 
of the medical principles involved, 
should be provided.

The AMC should ensure that the 
examination report complies with 
this remand and the questions 
presented in the AMC's examination 
request.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2007).

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If 
the benefit sought is not granted, 
the veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


